DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Colantonio et al. (US 8388894 B2, provided in Applicant’s IDS of 11/17/2020) in view of Kerr et al. (US 9192449 B2, provided in Applicant’s IDS of 11/17/2020). 
Regarding claim 1, Colantonio et al. teaches a disinfection device comprising: a container comprising an integral body, an open end, a closed end, an annular wall defining a chamber extending from the closed end to an open end (Fig. 5: cap 12); 
a base scrub disposed in the chamber (Fig. 5: sponge 22); 
a scrub element having an annular wall, an exterior wall surface, an interior wall surface, an inner cavity, a bottom surface, a top surface (Fig. 5: scrubbing member 15), 
a disinfectant or antimicrobial agent (C4L57: The sponge 22 is saturated with disinfectant fluid); 
and a removable seal on the open end of the container (Fig. 1: peel-off cover seal 9)
and teaches slits (Fig. 5: passages 23) but does not teach 
and a single slit that extends vertically from the bottom surface to the top surface and radially outward from the interior wall surface to the exterior wall surface wherein the slit is part of the scrub element as opposed to the base scrub. 
Colantonio et al. further teaches a slit that extends vertically from the bottom surface to the top surface and radially outward from the interior wall surface to the exterior wall surface, for reuse prevention insert 30 (Fig. 7) in order for the reuse prevention insert to be able to compress in order to secure an inserted connector (C5L40-42: the flexible walls 41 bias and compress the teeth 33 inwardly against the exterior surfaces 16 of tubular medical line port 11). 
Kerr et al. teaches a disinfection scrub for disinfecting a medical connector (Fig. 39, abstract: The microbial scrub brush in one embodiment employs an insert that is impregnated with an anti-bacterial disinfectant and that is housed within a housing of alcohol-compatible material and sealed over by a removable lid).  
Kerr et al. teaches a slit that extends vertically from the bottom surface to the top surface and radially outward from the interior wall surface to the exterior wall surface, located on the scrub element (Fig. 26: slit 211) in order to allow the scrub member to compress around an insert and thereby enhance sterilization (C10L16-29: Referring to FIG. 24, wherein like reference characters indicate like parts as above, when the catheter 117 is inserted into the foamed insert 110, the fingers 112 that pass into a lumen 118 of the catheter 117 are slightly compressed due in part to the frictional forces between the interior luminal wall of the lumen 118 and the fingers 112 in contact therewith. The degree of compression is such as to enhance the degree of contact between the fingers 112 and the luminal wall of the lumen 118 and thus enhance the scrubbing action of the fingers 112 on the luminal wall. It is appreciated that the same scrubbing enhancement is realized on fingers in contact with exterior portions of the catheter 117 and other suitable portions of medical devices cleansed by the scrub brush, including a female-type luer connector, for instance). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrub element of Colantonio et al. to have at least one slit that extends vertically from the bottom surface to the top surface and radially outward from the interior wall surface to the exterior wall surface, as taught by Kerr et al., in order to allow the scrub element to compress around an insert and thereby enhance the scrubbing action. 
Regarding claim 5, Colantonio et al. modified by Kerr et al. teaches the disinfection device of claim 1, as set forth above, but does not teach wherein the scrub element is a sponge. 
Colantonio et al. teaches wherein the scrub 22 is a sponge, which allows it to compress and absorb/transfer a disinfectant fluid to scrub element 15, which also has to transfer the disinfectant fluid (C4L57-61: The sponge 22 is saturated with disinfectant fluid, such as an alcohol solution, and is positioned under outer scrubbing member 15 whereby sponge 22 is compressed to expel sterilizing fluid therefrom to the interior of outer scrubbing member 15 whereby sponge 22 is compressed to expel sterilizing fluid therefrom to the interior of outer scrubbing member 15) and compress (abstract: The outer scrubbing member is axially displacable downwardly in the cavity by insertion of the medical line port therein from an upper position prior to use to a lower position). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrub element 15 of Colantonio et al. modified by Kerr et al. to be a sponge, as taught by Colantonio et al., as a known material to serve the known need to having the scrub member being capable of both absorption of a liquid disinfectant and compression. 
Regarding claim 6, Colantonio et al. modified by Kerr et al. teaches the disinfection device of claim 1, as set forth above, and teaches wherein a compression of the scrub element toward the closed end of the chamber occurs upon connection to a female Luer connector or a male Luer connector (abstract: The outer scrubbing member is axially displacable downwardly in the cavity by insertion of the medical line port therein from an upper position prior to use to a lower position).
Regarding claim 7, Colantonio et al. modified by Kerr et al. teaches the disinfection device of claim 6, as set forth above, and teaches wherein compression of the scrub element disinfects the female Luer connector or the male Luer connector (C5L56-59: All embodiments are also illustrated with an inner scrubbing member 38 which extends axially upward from the bottom 39 of socket 19 of outer scrubbing element 15 for scrubbing the hollow interior 40 of tubular medical line connector 11 for sterilization; NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Regarding claim 9, Colantonio et al. modified by Kerr et al. teaches the disinfection device of claim 6, as set forth above, and teaches wherein the disinfectant or antimicrobial agent is a fluid (C2L52: A compressible sponge which is saturated with disinfectant fluid) or a gel.
Regarding claim 11, Colantonio et al. modified by Kerr et al. teaches the disinfection device of claim 1, as set forth above, and teaches wherein the removable seal is heat-sealed or induction sealed to the open end of the container (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Claims 2-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Colantonio et al. modified by Kerr et al. (hereinafter referred to as Modified Colantonio et al.), in further view of Ferlic et al. (US 20130171030 A1, provided in Applicant’s IDS of 10/28/2020). 
Regarding claim 2, Modified Colantonio et al. teaches the disinfection device of claim 1, as set forth above, and teaches wherein the container is made of a flexible plastic (C5L37-38: The wall 38 of cap 12 is comprised of a flexible plastic material) but does not teach wherein the container comprises a polypropylene or polyethylene material. 
Ferlic et al. teaches a disinfecting scrubber for disinfecting a medical connector (Fig. 8-9, abstract: Devices and methods for sterilizing the outer and inner surfaces of a working end-site of a medical device such as a catheter hub, luer connector, luer component, needleless access site, and/or access port are discussed). Ferlic et al. teaches a housing composed of polypropylene for containing the scrub member (par. 135: In some embodiments, the housing 1002 is made from a first, relatively flexible material whereas the cap 1006 is made from a second, relatively rigid or stiff material. In one embodiment, for example, the housing 1002 can be made from polypropylene (PP)). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Modified Colantonio et al. to be composed of polypropylene, as taught by Ferlic et al., as a known material to fulfill the known need of having a flexible plastic material to form the container of a scrub member for disinfecting medical connectors. 
Regarding claim 3, Modified Colantonio et al. teaches the disinfection device of claim 1, as set forth above, but does not teach wherein the scrub element is a foam.
Ferlic et al. teaches using foam as a material for the scrubbing element (par. 15: According to some embodiments, the sterilizing element includes a single, continuous foam piece… According to some embodiments, the sterilizing element may be pre-moistened or impregnated with the antipathogenic agent). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrub element of Modified Colantonio et al. to be composed of foam, as taught by Ferlic et al., as a known material for fulfilling the known need of having the scrub element being capable of absorbing a disinfectant liquid in order to sterilize a medical connector. 
Regarding claim 4, Modified Colantonio et al. teaches the disinfection device of claim 1, as set forth above, but does not teach wherein the scrub element is a polyurethane foam. 
Ferlic et al. teaches using a polyurethane foam as a material for the scrubbing element (par. 76: As shown in FIG. 4, the sterilizing element 20 includes an absorbent, resilient article 47. In one embodiment, the absorbent resilient article 47 is fabricated from a viscoelastic foam (e.g., viscoelastic polyurethane foam)).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrub element of Modified Colantonio et al. to be composed of a polyurethane foam, as taught by Ferlic et al., as a known material for fulfilling the known need of having the scrub element being capable of absorbing a disinfectant liquid in order to sterilize a medical connector, in addition to having the advantage of being resilient. 
Regarding claim 8, Modified Colantonio et al. teaches the disinfection device of claim 1, as set forth above, but does not teach wherein the disinfectant or antimicrobial agent is selected from a group consisting essentially of isopropyl alcohol, ethanol, 2-propanol, butanol, methylparaben, ethylparaben, propylparaben, propyl gallate, butylated hydroxyanisole (BHA), butylated hydroxytoluene, t-butyl-hydroquinone, chloroxylenol, chlorohexidine, chlorhexidine diacetate, chlorohexidine gluconate, povidone iodine, alcohol, dichlorobenzyl alcohol, dehydroacetic acid, hexetidine, triclosan, hydrogen peroxide, colloidal silver, benzethonium chloride, benzalkonium chloride, octenidine, antibiotic, and mixtures thereof. 
Ferlic et al. teaches wherein the disinfecting fluid can be isopropyl alcohol, povidone iodine, or chlorhexidine gluconate (par. 66: Exemplary antipathogenic agents include, but are not limited to, the following: isopropyl alcohol, povidone iodine, chlorhexidine gluconate).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfecting fluid of Modified Colantonio et al. to be isopropyl alcohol, povidone iodine, or chlorhexidine gluconate, as taught by Ferlic et al., in order to provide suitable disinfectant fluids for disinfecting medical connectors using a soaked scrub element. 
Claims 2-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Colantonio et al. modified by Kerr et al. (hereinafter referred to as Modified Colantonio et al.), in further view of Charles (US 20130085474 A1, provided in Applicant’s IDS of 9/9/2020). 
Regarding claim 10, Modified Colantonio et al. teaches the disinfection device of claim 1, as set forth above, and teaches wherein the removable seal is a peel back top (C4L23-24: In FIG. 1, the mouth of apparatus 10 is sealed off with peel-off cover seal 9) but does not teach wherein the removable seal comprises an aluminum or multi-layer polymer film peel back top. 
Charles teaches a medical device disinfection scrubber (Fig. 2, par. 12: In one or more embodiments, the disinfection is provided by a reservoir collar that contains a disinfectant housed within a compartment in the reservoir collar). Charles teaches a peel-able seal for the disinfection scrubber made of aluminum or a multi-layer polymer film (claim 12: wherein the seal comprises an aluminum or multi-layer polymer film peel back top).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Modified Colantonio et al. to be composed of aluminum or multi-layer polymer film, as taught by Charles, in order to provide suitable materials for forming a peel-back seal for use in a medical connector disinfection scrubber. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9192449 B2 (Kerr et al., provided in Applicant’s IDS of 11/17/2020) is potentially useful for showing a medical disinfection scrubber in which the inner surface of the scrub element is smooth, as opposed to threaded. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799